Citation Nr: 1101877	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-26 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right hand disability.

2.  Entitlement to service connection for left hand disability.

3.  Entitlement to an increased disability evaluation for 
spondylolisthesis of the lumbar spine (low back disorder), rated 
20 percent disabling.

4.  Entitlement to an increased disability evaluation for 
chondromalacia of the right knee with effusion and degenerative 
changes (right knee disorder), rated 10 percent disabling.

5.  Entitlement to an increased disability evaluation for left 
knee degenerative spurring (left knee disorder), rated 10 percent 
disabling.

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active service from April 1983 to February 1987 
and from June 1987 to June 1990.

This matter came before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a February 2006 decisions by the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).

The Board has recharacterized the Veteran's separate service 
connection claims for right and left hand disorders, as reflected 
on the title page, based on the evidence of record and in the 
interest of clarity.

Further, because the Veteran contends that he is entitled to a 
TDIU and the evidence of record reflects evidence of 
unemployability the Board finds that the Board has jurisdiction 
of a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009) (where there is evidence of unemployability raised by the 
record during a rating appeal period, the TDIU is an element of 
an initial rating or increased rating).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The record shows that the Veteran has been awarded benefits from 
the Social Security Administration (SSA).  To date, VA has not 
obtained the SSA determination or the medical records on which 
the determination was made.  Because the SSA's decision and the 
records upon which the agency based its determination are 
potentially relevant to VA's adjudication of his claims, VA is 
obliged to attempt to obtain and consider those records in 
adjudicating this appeal. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 
F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006).  As such, the Board has no discretion 
and must remand this appeal to obtain those SSA records.

Further, the Board observes that the Veteran receives regular VA 
treatment.  Pertinent records of his VA care, however, dated 
since October 2006, have not been associated with the claims 
folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  
For this reason as well, the claim must be remanded.

The Veteran also seeks service connection for right and left hand 
disability.  He reports that while working in-service, as a fuel 
handler, his duties included transporting oil barrels, which fell 
and/or caused similar trauma to his hands on multiple occasions 
and has had hand problems since that time.  Although his service 
treatment records are negative of any hand related complaints or 
treatments, the Veteran's service personnel records confirm that 
his military occupational specialty (MOS) was that of a fuel 
handler, which is consistent with his report.  In light of the 
Veteran's competent account of in-service right and left hand 
injury and right and left hand symptoms since that time, and 
given the state of the record, the Board finds that a VA 
examination is necessary to adjudicate his right and left hand 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Thus, the claims must be remanded.  

As to his low back and right and left knee claims, in light of 
the outstanding records and the age of the most recent VA 
examination, the Board also finds that after associating his VA 
outpatient treatment records with the claims folder, the Veteran 
must be afforded a contemporaneous VA examination.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical 
examination must consider the Veteran's pertinent medical 
history).  

Finally, in light of Rice and remand of the two service 
connection and three higher rating claims, the TDIU issue must be 
remanded because the claims are inextricably intertwined and must 
be considered together.  Thus, a decision by the Board on the 
Veteran's TDIU claim would, at this point, be premature.  See 
Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) 
(explaining that claims are inextricably intertwined where the 
adjudication of one claim could have a significant impact on the 
adjudication of another claim.). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
appropriate notice of the evidence and 
information needed to establish entitlement 
to a total disability rating based on 
individual unemployability (TDIU), and VA's 
and the Veteran's responsibilities to provide 
evidence and information in support of a TDIU 
claim, which has been raised by the record.  
The Veteran should be provided an appropriate 
amount of time to respond to this 
notification.  This notification should be 
associated with the claims folder.

2.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the Veteran's claim for SSA 
disability benefits and any medical records 
concerning that claim.  All efforts to obtain 
the records should be fully documented, a 
negative response should be requested if no 
records are available.

3.  The RO must obtain all outstanding VA 
treatment and/or hospitalization records 
related to the Veteran's low back, and 
knee(s) conditions, dated since October 2006.  
The RO should also obtain any of the Veteran 
VA treatment and/or hospitalization records 
related to a hand condition.  Any negative 
response should be in writing, and associated 
with the claims folder.

4.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
bilateral hand disability.  The claims folder 
must be made available to, and reviewed by, 
the examiner, with such review noted in the 
provided examination report.  The examiner 
should record the full history of the 
disability, including the Veteran's account 
of symptomatology.  

The examiner should diagnose any current hand 
disability(ies), if any are present.  Then 
the examiner must state whether it is at 
least as likely as not that any diagnosed 
hand disability(ies) (a) is related to the 
Veteran's military service, to include trauma 
from oil barrels and (ii) had its onset in-
service.  In doing so, the examiner must 
acknowledge and discuss the Veteran's report 
of continuity of bilateral hand symptoms 
since separation.  

All necessary test and/or studies should be 
conducted and reported in detail in the 
provided examination report.  All findings 
and conclusions should be set forth in a 
legible report.

5.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for appropriate 
VA examinations to determine the nature, 
extent, frequency and severity of any 
orthopedic and neurologic impairment related 
to the Veteran's low back, right knee and 
left knee disabilities.  The claims folder 
should be made available to, and reviewed by, 
the respective examiners, with such review 
noted in the provided examination report.  
The examiners should record the full history 
of the respective disorders, including the 
Veteran's account of symptomatology and the 
relevant medical evidence of record.  
Thereafter, the respective examiner should 
respond to the following:

Low Back Examiner:  The examiner should 
identify all back orthopedic pathology 
found to be present.  The examiner should 
conduct all indicated tests and studies, 
to include range of motion studies 
expressed in degrees and in relation to 
normal range of motion, and should 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the Veteran's back.  

In addition, if possible, the examiner 
should state whether the low back 
disability has been productive of any 
incapacitating episodes, which are defined 
as periods of acute signs and symptoms 
that require bed rest prescribed by a 
physician or treatment by a physician, and 
if so, the frequency and duration of those 
episodes.  

Further, the examiner should also discuss 
the nature and severity of any right- or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the Veteran has bowel 
or bladder problems related to his low 
back disability, to include a description 
of any symptomatology.

Bilateral Knee Examiner:  The examiner should 
perform an appropriate range of motion 
examination, expressing all findings in 
degrees and noting the degree where 
painful motion, if any, is present, on 
both flexion and extension.  Further, the 
examiner should note the presence, or 
absence, of weakened movement, excess 
fatigability, and incoordination present, 
to include on repetitive testing.  The 
examiner must also indicate whether, and 
to what extent, there is any knee 
instability, subluxation or locking.  

Both Examiners:  Each examiner should opine 
as to whether, without regard to his age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the Veteran's service-connected 
(i) low back disorder, (ii) bilateral knee 
disorder, (iii) mid-left face upper gum 
trigeminal nerve (5th) second division 
hyperesthesia and/or (iv) the residuals of 
a zygomaticomaxillary complex with post-
concussion symptoms, alone or together, 
render him unable to secure or follow a 
substantially gainful occupation.  

All findings and conclusions should be set 
forth in a legible report.

6.  The RO should then readjudicate the 
claims, to include consideration of the 
assignment of a TDIU.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

